AMENDED DLD-149                                                NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 13-1157
                                         ___________

                       IN RE: NAADIR IBRAHIYM MUHAMMAD,
                                                             Petitioner
                        ____________________________________

                        On a Petition for Writ of Mandamus from the
                  United States District Court for the District of New Jersey
                (Related to D.C. Civil Nos. 1:12-cv-06836 and 1:12-cv-07206)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      March 7, 2013
                 Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                                 (Opinion filed: April 3, 2013)

                                          _________

                                          OPINION
                                          _________



PER CURIAM

       Pro se litigant Naadir Ibrahiym Muhammad asks us for a writ of mandamus directing

the United States District Court for the District of New Jersey to process and serve his petition

for a writ of habeas corpus in D.C. Civil No. 1:12-cv-06836, and his amended civil rights

complaint in D.C. Civil No. 1:12-cv-07206. The District Court has since dismissed without

prejudice Muhammad’s habeas petition, rendering moot his mandamus petition insofar as it


                                               1
relates to D.C. Civil No. 1:12-cv-06836. Following the District Court’s dismissal in D.C. Civil

No. 1:12-cv-06836, Muhammad sent a letter-motion to this Court requesting that we review

the constitutionality of the District Court’s action and change the District Judge assigned to his

cases.

         Mandamus is a “drastic remedy” available in extraordinary circumstances only. In re:

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner seeking the writ

“must have no other adequate means to obtain the desired relief, and must show that the right

to issuance is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

Generally, a court’s management of its docket is discretionary, In re Fine Paper Antitrust

Litig., 685 F.2d 810, 817 (3d Cir. 1982), and there is no “clear and indisputable” right to have a

district court handle a case in a certain manner, see Allied Chem. Corp. v. Daiflon, Inc., 449
U.S. 33, 36 (1980). However, mandamus may be warranted when a district court’s delay “is

tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at 79.

         The delay complained of by Muhammad is not tantamount to a failure to exercise

jurisdiction. Because only three months have passed since Muhammad filed his amended

complaint in D.C. Civil No. 1:12-cv-07206, the delay “does not yet rise to the level of a denial

of due process.” Id. (denying a mandamus petition where the district court had not ruled on

petitioner’s motion in four months).      We are fully confident that the District Court will

adjudicate Muhammad’s complaint without undue delay.

         Accordingly, we will deny Muhammad’s petition for a writ of mandamus. We deny his

letter-motion without prejudice to Muhammad’s ability to revise his arguments in an appeal of

the District Court’s final order. Because the letter-motion evinces an intent by Muhammad to

                                                2
appeal the District Court’s dismissal of his petition in D.C. Civ. No. 1:12-cv-06836, we direct

the Clerk of this Court to transmit Muhammad’s letter to the District Court for treatment as a

notice of appeal. The District Court should docket the notice of appeal as of March 15, 2013.




                                               3